El Juez Asooiado Señor Franco Soto,
emitió la opinión del tribunal.
El demandante-apelante obtuvo en la corte inferior sen-tencia a su favor por la suma de $300 por concepto de daños y perjuicios para indemnizarle de ciertas contusiones sufri-das a consecuencia del choque que ocurriera entre el auto-móvil del demandado y el que viajaba el demandante.
La reclamación, sin embargo, la descompone T el deman-dante en esta forma: gastos de médico, $15; medicinas, $18; dejado de ganar durante 17 días a razón de $5 diarios $85; gastos en los Baños de Ooamo durante un mes y dinero que dejó de percibir, $400; y además, por razón de sufrimientos físicos y mentales, $4,000. Total, $4,518.18.
La única cuestión por consiguiente, sujeta a nuestra consi-deración y estudio se refiere a determinar y fijar la cuantía que pueda ser concedida al demandante.
La cantidad que en conjunto concedió la corte inferior se funda en que no fueron probados los daños materiales (tangibles) a excepción de los servicios del médico montantes a $15, y probablemente esta pequeña suma le sirvió de norma para apreciar los sufrimientos físicos y mentales que sufriera el apelante como efecto de sus lesiones. La declaración del médico tiene sin embargo más importancia.’ El asistió al apelante y refiere que presentaba un golpe en la cadera izquierda con alguna torcedura (esguince) de la articulación coxofemoral, y otra de la rodilla del mismo lado y que tuvo que levantarse varias noches para inyectarle aceite alcanforado y una vez morfina para calmar sus intensos dolores. Desde luego que las contusiones sufridas en el momento del accidente no revestían gravedad, pero se afirmó asimismo por el testigo que las consecuencias podían ser de suma gravedad y aunque esto no había ocurrido, era lo cierto que en el juicio, después de unos 16 meses de tener lugar el accidente, él afirma que desde entonces el apelante no gozaba *116de buena salud. Y este es un dato que era importante para apreciar mejor los sufrimientos que pudo experimentar el apelante.
En relación a la extensión en que pudo quedar afectada la capacidad económica del apelante, examinaremos su ocu-pación habitual. El era un curial por más de treinta y cinco años y en la fecha del accidente trabajaba bajo la dirección y asociado al abogado Buenaventura Esteves, quien a su vez venía en el mismo automóvil. Este testigo declara que el apelante trabajaba en su bufete y recibía un tanto por ciento de los trabajos realizados. Luego declaró el apelante y dijo haber estado unas tres semanas sin poder trabajar y poste-riormente su capacidad productiva quedó reducida por efecto del accidente a un 50 por ciento de lo que ordinariamente ganaba y que ascendía a un promedio de cinco dólares dia-rios. Se refirió a los gastos de medicinas y a extraordina-rios que tuvo en relación con su alimentación. Si atendié-ramos solamente a la naturaleza de estos perjuicios sufridos, tal vez la indemnización concedida por la corte inferior se-ría adecuada, pero como los padecimientos físicos y mentales que alegó sufrir el apelante eran circunstancias para apre-ciarse de algún modo, no parece que tal indemnización fuese suficiente. La clase de contusiones no fueron en verdad de caracteres tan graves que produjeran en el apelante una in-capacidad física permanente ni la pérdida de algún miem-bro importante del cuerpo, pero para una persona ya entrada en años, contusiones sin aparente importancia probablemente pueden influir en la salud de un organismo y ser durables sus efectos, como así lo pudo estimar el médico en este caso cuando diez y seis meses después del accidente declara que desde entonces el apelante dejó de gozar de buena salud. Esto por sí es una preocupación mental y sus efectos han po-dido, por lo menos reflejarse en el peso del apelante, que bajó de 130 a 108 libras. Bajo este aspecto y refiriéndonos además a los dolores físicos la base para ser indemnizado no es como si fuéramos a tasarlos asignándoles un precio o *117valor. No es cuestión tasable o que pueda tener sn equiva-lente, sino más bien la concesión qne se estima, tomando en cuenta todas las circunstancias concurrentes, con el fin de recompensar los sufrimientos resultantes del daño. Y esto es lo que liemos considerado, debiendo concederse al apelante, además de las partidas que se fian relacionado por daños ma-teriales, una razonable consideración por los padecimientos físicos y mentales sufridos.

Debe modificarse la sentencia concediéndose al apelante la suma de $1,000, sin costas, y así modificada se confirma.